Title: Enclosure: Liste Des grennes que je voudrais avoir De La merique, 1790
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: 


EnclosureListe Des grennes que je voudrais avoir De La merique


✓
Andromeda arborea

Laurus aestivalis


✓    Marina
✓    Benzoin


    Mitida

    Geniculata


    plumata

    Judica


    pensilvanica
✓    Sassafras


    ferruginea
✓Liriodendron tulipifera


    Sarratifolia
✓Liquidambar Styraciflum ×


annona triloba
  orientalis


    glabia
✓Magnolia acuminata


aralia Spinosa
✓    glauca


    Nudicaulis
✓    grandiflora


Bignonia acquinostialis
✓    tripetala


    Capreolata
✓Nissa acquatica


    penta phyla
✓    Sylvatica


✓    Catalpa
✓pyrola Maculata


Cassine perugua
    rotundifolia


Celastrus Buttatus
✓    umbellata


    Myrtifoliens
✓quercus alba


✓Chinanthus virginica
    nigra


✓Cornus florida
    phellos


✓Cupressus Distieha
    phellos Sempervirens


✓    thyoides
    prinos humilis


Dirca palustris
    rubra nana


✓ franklinia alatamaha
Styrax americana


Juglans alba odorata
    Lavegata


✓    alba Minima
✓    Latifolica


    Baccata
✓gleditsia triacanthos


    pecan
✓    Monospermum





    Inermis





    horrida purrea





guilandina Divisa



